Exhibit 10.1

 

VOTING AGREEMENT

 

This VOTING AGREEMENT, dated as of October 18, 2017 (this “Agreement”), by and
among First Bank (“Buyer”), a New Jersey chartered commercial bank, Delanco
Bancorp, Inc. (“Target”), a New Jersey corporation, and the undersigned
stockholder and director (the “Stockholder”) of Target.

 

W I T N E S S E T H:

 

WHEREAS, concurrently with the execution of this Agreement, Buyer, Merger Sub
and Target are entering into an Agreement and Plan of Reorganization, dated as
of the date hereof (as amended, supplemented, restated or otherwise modified
from time to time, the “Merger Agreement”), pursuant to which, among other
things, Target will merge with and into Merger Sub, with Merger Sub as the
surviving corporation (the “Merger”);

 

WHEREAS, as of the date hereof, the Stockholder is a director of Target and has
Beneficial Ownership of, in the aggregate, those shares of common stock, with
$0.01 par value per share of Target (“Target Common Stock”) specified on
Schedule 1 attached hereto, which, by virtue of the Merger, will be converted
into the right to receive shares of Buyer common stock, and therefore the Merger
is expected to be of substantial benefit to the Stockholder;

 

WHEREAS, as a material inducement to Buyer and Merger Sub entering into the
Merger Agreement, Buyer and Merger Sub have required that the Stockholder agree,
and the Stockholder has agreed, to enter into this Agreement and abide by the
covenants and obligations set forth herein; and

 

WHEREAS, other individuals, as a material inducement to Buyer and Merger Sub
entering into the Merger Agreement, will enter into and abide by the covenants
and obligations set forth in substantially similar voting agreements.

 

NOW THEREFORE, in consideration of the foregoing and the mutual representations,
warranties, covenants and agreements herein contained, and intending to be
legally bound hereby, the parties hereto agree as follows:

 

ARTICLE I
General

 

1.1.       Defined Terms. The following capitalized terms, as used in this
Agreement, shall have the meanings set forth below. Capitalized terms used but
not otherwise defined herein shall have the meanings ascribed thereto in the
Merger Agreement.

 

“Affiliate” of a Person means any other Person directly, or indirectly through
one or more intermediaries, controlling, controlled by or under common control
with such Person.

 

“Beneficial Ownership” by a Person of any securities includes ownership by any
Person who, directly or indirectly, through any contract, arrangement,
understanding, relationship or otherwise, has sole (i) voting power which
includes the power to vote, or to direct the voting of, such security; and/or
(ii) investment power which includes the power to dispose, or to direct the
disposition, of such security; and shall otherwise be interpreted in accordance
with the term “beneficial ownership” as defined in Rule 13d-3 adopted by the
Securities and Exchange Commission under the Securities Exchange Act of 1934, as
amended; provided that for purposes of determining Beneficial Ownership, a
Person shall be deemed to be the Beneficial Owner of any securities which such
Person has, at any time during the term of this Agreement, the right to acquire
pursuant to any agreement, arrangement or understanding or upon the exercise of
conversion rights, exchange rights, warrants or options, or otherwise
(irrespective of whether the right to acquire such securities is exercisable
immediately or only after the passage of time, including the passage of time in
excess of 60 days, the satisfaction of any conditions, the occurrence of any
event or any combination of the foregoing). The terms “Beneficially Own” and
“Beneficially Owned” shall have a correlative meaning.

 

1

--------------------------------------------------------------------------------

 

 

“Constructive Sale” means, with respect to any security, a short sale with
respect to such security, entering into or acquiring an offsetting derivative
Contract with respect to such security, entering into or acquiring a futures or
forward Contract to deliver such security or entering into any other hedging or
other derivative transaction that has the effect of either directly or
indirectly materially changing the economic benefits and risks of ownership of
any security.

 

“control” (including the terms “controlling”, “controlled by” and “under common
control with”), with respect to the relationship between or among two or more
Persons, means the possession, directly or indirectly, of the power to direct or
cause the direction of the affairs or management of a Person, whether through
the ownership of voting securities, as trustee or executor, by Contract or any
other means.

 

“Covered Shares” means, with respect to the Stockholder, the Stockholder’s
Existing Shares, together with any shares of Target Common Stock or other
capital stock of Target and any securities convertible into or exercisable or
exchangeable for shares of Target Common Stock or other capital stock of Target,
in each case that the Stockholder acquires Beneficial Ownership of on or after
the date hereof.

 

“Encumbrance” means any security interest, pledge, mortgage, lien (statutory or
other), charge, option to purchase, lease or other right to acquire any interest
or any claim, restriction, covenant, title defect, hypothecation, assignment,
deposit arrangement or other encumbrance of any kind or any preference, priority
or other security agreement or preferential arrangement of any kind or nature
whatsoever (including any conditional sale or other title retention agreement),
excluding restrictions under Securities Laws.

 

“Existing Shares” means, with respect to the Stockholder, all shares of Target
Common Stock Beneficially Owned by the Stockholder.

 

“Permitted Transfer” means a Transfer (i) as the result of the death of the
Stockholder by the Stockholder to a descendant, heir, executor, administrator,
testamentary trustee, lifetime trustee or legatee of the Stockholder, (ii)
Transfers to Affiliates (including trusts) and family members in connection with
estate and tax planning purposes, and (iii) Transfers to any other stockholder
and director and/or executive officer of Target who has executed a copy of this
Agreement on the date hereof; provided, that in each case prior to the
effectiveness of such Transfer, such transferee executes and delivers to Buyer
and Target a written agreement, in form and substance acceptable to Buyer and
Target, to assume all of Stockholder’s obligations hereunder in respect of the
Covered Shares subject to such Transfer and to be bound by the terms of this
Agreement, with respect to the Covered Shares subject to such Transfer, to the
same extent as the Stockholder is bound hereunder and to make each of the
representations and warranties hereunder in respect of the Covered Shares
transferred as the Stockholder shall have made hereunder.

 

“Person” means a natural person or any legal, commercial or governmental entity,
such as, but not limited to, a corporation, general partnership, joint venture,
limited partnership, limited liability company, limited liability partnership,
trust, business association, group acting in concert, or any person acting in a
Representative capacity.

 

2

--------------------------------------------------------------------------------

 

 

“Representatives” means, with respect to any Person, any officer, director,
employee, investment banker, financial or other advisor, attorney, accountant,
consultant, or other representative or agent of or engaged or retained by such
Person.

 

“Transfer” means, with respect to any security, the direct or indirect
assignment, sale, transfer, tender, exchange, pledge, hypothecation, or the
grant, creation or suffrage of an Encumbrance in or upon, or the gift, placement
in trust, or the Constructive Sale or other disposition of such security
(including transfers by testamentary or intestate succession or otherwise by
operation of Law) or any right, title or interest therein (including, but not
limited to, any right or power to vote to which the holder thereof may be
entitled, whether such right or power is granted by proxy or otherwise), or the
record or beneficial ownership thereof, the offer to make such a sale, transfer,
Constructive Sale or other disposition, and each agreement, arrangement or
understanding, whether or not in writing, to effect any of the foregoing.

 

ARTICLE II
COVENANTS OF STOCKHOLDER

 

2.1.     Agreement to Vote. The Stockholder hereby irrevocably and
unconditionally agrees that during the term of this Agreement, at a special
meeting of the stockholders of Target or at any other meeting of the
stockholders of Target, however called, including any adjournment or
postponement thereof, and in connection with any written consent of the
stockholders of Target (collectively, “Target Stockholders’ Meeting”), the
Stockholder shall, in each case to the fullest extent that such matters are
submitted for the vote or written consent of the Stockholder and that the
Covered Shares are entitled to vote thereon or consent thereto:

 

(a)     appear at each such meeting or otherwise cause the Covered Shares as to
which the Stockholder controls the right to vote to be counted as present
thereat for purposes of calculating a quorum; and

 

(b)     vote (or cause to be voted), in person or by proxy, or deliver (or cause
to be delivered) a written consent covering, all of the Covered Shares as to
which the Stockholder controls the right to vote:

 

(i)        in favor of the approval of the Merger Agreement and the consummation
of the transactions contemplated thereby, including the Merger, and any actions
required in furtherance thereof;

 

(ii)       against any action or agreement that could result in a breach of any
covenant, representation or warranty or any other obligation of Target under the
Merger Agreement;

 

(iii)      against any Acquisition Proposal; and

 

(iv)     against any action, agreement or transaction submitted for the vote or
written consent of the stockholders of Target that would reasonably be expected
to impede, interfere with, delay, postpone, discourage, frustrate the purposes
of or adversely affect the Merger or the other transactions contemplated by the
Merger Agreement or this Agreement or the performance by Target of its
obligations under the Merger Agreement or by the Stockholder of his, her or its
obligations under this Agreement.

 

3

--------------------------------------------------------------------------------

 

 

2.2.     No Inconsistent Agreements. The Stockholder hereby covenants and agrees
that, except for this Agreement, the Stockholder (a) has not entered into, and
shall not enter into at any time while this Agreement remains in effect, any
voting agreement or voting trust with respect to the Covered Shares, (b) has not
granted, and shall not grant at any time while this Agreement remains in effect,
a proxy, consent or power of attorney in contravention of the obligations of the
Stockholder under this Agreement with respect to the Covered Shares, (c) will
not commit any act, except for Permitted Transfers, that could restrict or
affect his, her or its legal power, authority and right to vote any of the
Covered Shares then held of record or Beneficially Owned by the Stockholder or
otherwise prevent or disable the Stockholder from performing any of his, her or
its obligations under this Agreement, and (d) has not taken and shall not
knowingly take any action that would make any representation or warranty of the
Stockholder contained herein untrue or incorrect or have the effect of
preventing or disabling the Stockholder from performing any of his, her or its
obligations under this Agreement.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES

 

3.1.     Representations and Warranties of the Stockholder. The Stockholder
hereby represents and warrants to Target and Buyer as follows:

 

(a)     Authorization; Validity of Agreement; Necessary Action. The Stockholder
has the requisite capacity and authority to execute and deliver this Agreement,
to perform his, her or its obligations hereunder and to consummate the
transactions contemplated hereby. This Agreement has been duly executed and
delivered by the Stockholder and, assuming this Agreement constitutes a valid
and binding obligation of the other parties hereto, constitutes a legal, valid
and binding obligation of the Stockholder, enforceable against him, her or it in
accordance with its terms, subject to bankruptcy, insolvency, fraudulent
transfer, moratorium, reorganization or similar laws affecting the rights of
creditors generally and the availability of equitable remedies (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

 

(b)     Ownership. The Existing Shares are, and all of the Covered Shares owned
by the Stockholder from the date hereof through and on the Closing Date will be,
Beneficially Owned and owned of record by the Stockholder except to the extent
such Covered Shares are Transferred after the date hereof pursuant to a
Permitted Transfer. The Stockholder has good and marketable title to the
Existing Shares, free and clear of any Encumbrances other than those imposed by
applicable Securities Laws. As of the date hereof, the Existing Shares
constitute all of the shares of Target Common Stock Beneficially Owned or owned
of record by the Stockholder. The Stockholder has and will have at all times
through the Closing Date sole voting power (including the right to control such
vote as contemplated herein), sole power of disposition, sole power to issue
instructions with respect to the matters set forth in ARTICLE II hereof, and
sole power to agree to all of the matters set forth in this Agreement, in each
case with respect to all of the Stockholder’s Existing Shares and with respect
to all of the Covered Shares owned by the Stockholder at all times through the
Closing Date.

 

(c)     No Violation. The execution and delivery of this Agreement by the
Stockholder does not, and the performance by the Stockholder of his, her or its
obligations under this Agreement will not, (i) conflict with or violate any Law
of any Governmental Authority applicable to the Stockholder or by which any of
his or her Assets is bound, or (ii) conflict with, result in any breach of or
constitute a Default, or result in the creation of any Encumbrance on the Assets
of the Stockholder pursuant to, any Contract to which the Stockholder is a party
or by which the Stockholder or any of his, her or its Assets is bound, except
for any of the foregoing as could not reasonably be expected, either
individually or in the aggregate, to materially impair the ability of the
Stockholder to perform his, her or its obligations under this Agreement or to
consummate the transactions contemplated hereby on a timely basis.

 

4

--------------------------------------------------------------------------------

 

 

(d)     Consents and Approvals. The execution and delivery of this Agreement by
the Stockholder does not, and the performance by the Stockholder of his, her or
its obligations under this Agreement and the consummation by him, her or it of
the transactions contemplated hereby will not, require the Stockholder to obtain
any Consent of any Governmental Authority.

 

(e)     Legal Proceedings. There is no Proceeding pending or, to the Knowledge
of the Stockholder, threatened against or affecting the Stockholder or any of
his, her or its Affiliates before or by any Person or Governmental Authority
that could reasonably be expected to impair the ability of the Stockholder to
perform his, her or its obligations hereunder or to consummate the transactions
contemplated hereby on a timely basis.

 

(f)     Reliance by Buyer. The Stockholder understands and acknowledges that
Buyer is entering into the Merger Agreement in reliance upon the Stockholder’s
execution and delivery of this Agreement and the representations and warranties
of Stockholder contained herein.

 

ARTICLE IV
OTHER COVENANTS

 

4.1.     Prohibition on Transfers, Other Actions.

 

(a)     Until the earlier of the receipt of the Target Stockholder Approval or
the termination of this Agreement, the Stockholder hereby agrees not to
(i) Transfer any of the Covered Shares, Beneficial Ownership thereof or any
other interest specifically therein unless such Transfer is a Permitted
Transfer; (ii) enter into any Contract with any Person, or take any other
action, that violates or conflicts with or would reasonably be expected to
violate or conflict with, or result in or give rise to a violation of or
conflict with, the Stockholder’s representations, warranties, covenants and
obligations under this Agreement; or (iii) except as otherwise permitted by this
Agreement or by order of a court of competent jurisdiction, take any action that
could restrict or otherwise affect the Stockholder’s legal power, authority and
right to vote all of the Covered Shares then Beneficially Owned by him, her or
it, or otherwise comply with and perform his, her or its covenants and
obligations under this Agreement. Any Transfer in violation of this provision
shall be void.

 

(b)     The Stockholder understands and agrees that if the Stockholder attempts
to Transfer, vote or provide any other Person with the authority to vote any of
the Covered Shares other than in compliance with this Agreement, Target shall
not, and the Stockholder hereby unconditionally and irrevocably instructs Target
to not (i) permit such Transfer on its books and records, (ii) issue a new
certificate representing any of the Covered Shares, or (iii) record such vote
unless and until the Stockholder shall have complied with the terms of this
Agreement.

 

4.2.     Stock Dividends, etc. In the event of a stock split, stock dividend or
distribution, or any change in the Target Common Stock by reason of any
split-up, reverse stock split, recapitalization, combination, reclassification,
exchange of shares or the like, the terms “Existing Shares” and “Covered Shares”
shall be deemed to refer to and include such shares as well as all such stock
dividends and distributions and any securities into which or for which any or
all of such shares may be changed or exchanged or which are received in such
transaction.

 

5

--------------------------------------------------------------------------------

 

 

4.3.     Notice of Acquisitions, etc. The Stockholder hereby agrees to notify
Target as promptly as practicable (and in any event within two Business Days
after receipt) in writing of (i) the number of any additional shares of Target
Common Stock or other securities of Target of which the Stockholder acquires
Beneficial Ownership on or after the date hereof and (ii) any proposed Permitted
Transfers of the Covered Shares, Beneficial Ownership thereof or other interest
specifically therein.

 

4.4.     Waiver of Appraisal Rights. To the fullest extent permitted by
applicable Law, the Stockholder hereby waives any rights of appraisal he, she or
it may have under applicable Law.

 

4.5.     Further Assurances. From time to time, at the request of Buyer and
Target and without further consideration, the Stockholder shall execute and
deliver such additional documents and take all such further action as may be
reasonably necessary to effect the actions and consummate the transactions
contemplated by this Agreement. Without limiting the foregoing, the Stockholder
hereby authorizes Target to publish and disclose in any announcement or
disclosure related to the Merger Agreement, including the Proxy Statement, the
Stockholder’s identity and ownership of the Covered Shares and the nature of the
Stockholder’s obligations under this Agreement.

 

ARTICLE V
MISCELLANEOUS

 

5.1.     Termination. This Agreement shall remain in effect until the earlier to
occur of (a) the receipt of the Target Stockholder Approval, (b) the date of
termination of the Merger Agreement in accordance with its terms and (c) August
17, 2018; provided, that the provisions of ARTICLE V shall survive any
termination of this Agreement. Nothing in this Section 5.1 and no termination of
this Agreement shall relieve or otherwise limit any party of liability for
fraud, or willful or intentional breach of this Agreement.

 

5.2.     No Ownership Interest. Nothing contained in this Agreement shall be
deemed to vest in Buyer or Target any direct or indirect ownership or incidence
of ownership of or with respect to any Covered Shares. All rights, ownership and
economic benefits of and relating to the Covered Shares shall remain vested in
and belong to the Stockholder, and Buyer or Target shall not have any authority
to direct the Stockholder in the voting or disposition of any of the Covered
Shares, except as otherwise provided herein.

 

5.3.     Notices. All notices, requests, consents, claims, demands, waivers and
other communications hereunder shall be in writing and shall be deemed to have
been given (a) when delivered by hand (with written confirmation of receipt);
(b) when received by the addressee if sent by a nationally recognized overnight
courier (receipt requested); (c) on the date sent by facsimile (with
confirmation of transmission) if sent during normal business hours of the
recipient, and on the next Business Day if sent after normal business hours of
the recipient or (d) on the fifth day after the date mailed, by certified or
registered mail, return receipt requested, postage prepaid. Such communications
must be sent to the respective parties at the following addresses:

 

(a)     Buyer:

 

 

First Bank

2465 Kuser Road

Hamilton, NJ 08690

609-528-4400

Attention: Patrick Ryan, Chief Executive Officer

 

6

--------------------------------------------------------------------------------

 

 

with a copy to:

 

Covington & Burling LLP

One CityCenter

850 Tenth Street NW

Washington, DC 20001

Facsimile Number: 202.778.5986

Email: rconner@cov.com;

Attention: Michael P. Reed

Email: mreed@cov.com

Attention: Christopher J. DeCresce

Email: cdecresce@cov.com

 

(b)     Target:

 

Delanco Bancorp, Inc.

615 Burlington Avenue

Delanco, NJ 08075

856-461-0611

Attention: James E. Igo, Chairman, President and Chief Executive Officer

 

with a copy to:

 

Kilpatrick Townsend & Stockton LLP

607 14th Street NW

Suite 1000

Washington, DC 20005

Facsimile Number: 202.204.5600

Attention: Aaron M. Kaslow

Email: akaslow@kilpatricktownsend.com

 

(c)     if to the Stockholder, to those persons indicated on Schedule 1.

 

5.4.     Interpretation. Neither this Agreement nor any uncertainty or ambiguity
herein shall be construed or resolved against any party, whether under any rule
of construction or otherwise. No party to this Agreement shall be considered the
draftsman. The parties acknowledge and agree that this Agreement has been
reviewed, negotiated, and accepted by all parties and their attorneys and,
unless otherwise defined herein, the words used shall be construed and
interpreted according to their ordinary meaning so as fairly to accomplish the
purposes and intentions of all parties hereto.

 

5.5.     Counterparts; Delivery by Facsimile or Electronic Transmission. This
Agreement may be executed in two or more counterparts, each of which shall be
deemed to be an original, but all of which together shall constitute one and the
same instrument. Executed signature pages to this Agreement may be delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file and
such signature pages will be deemed as sufficient as if actual signature pages
had been delivered. This Agreement and any signed agreement or instrument
entered into in connection with this Agreement, and any amendments or waivers
hereto or thereto, to the extent signed and delivered by means of a facsimile
machine or by e-mail delivery of a “.pdf” format data file, shall be treated in
all manner and respects as an original agreement or instrument and shall be
considered to have the same binding legal effect as if it were the original
signed version thereof delivered in person. No party hereto or to any such
agreement or instrument shall raise the use of a facsimile machine or e-mail
delivery of a “.pdf” format data file to deliver a signature to this Agreement
or any amendment hereto or the fact that any signature or agreement or
instrument was transmitted or communicated through the use of a facsimile
machine or e-mail delivery of a “.pdf” format data file as a defense to the
formation of a contract and each party hereto forever waives any such defense.

 

7

--------------------------------------------------------------------------------

 

 

5.6.     Entire Agreement. This Agreement and, to the extent referenced herein,
the Merger Agreement, together with the several agreements and other documents
and instruments referred to herein or therein or annexed hereto or thereto,
embody the complete agreement and understanding among the parties hereto with
respect to the subject matter hereof and supersede and preempt any prior
understandings, agreements or representations by or among the parties, written
and oral, that may have related to the subject matter hereof in any way.

 

5.7.     Governing Law; Consent to Jurisdiction; Waiver of Jury Trial.

 

(a)     The parties agree that this Agreement, and all claims or causes of
action (whether in contract, tort or statute) that may be based upon, arise out
of or relate to this Agreement, or the negotiation, execution or performance of
this Agreement (including any claim or cause of action based upon, arising out
of or related to any representation or warranty made in or in connection with
this Agreement or as an inducement to enter into this Agreement), shall be
governed by, construed in all respects, and enforced in accordance with the
internal Laws of the State of New Jersey (including its statutes of limitation)
without regard to any conflict of Laws or choice of Law principles that might
otherwise refer construction or interpretation of this Agreement to the
substantive Law of another jurisdiction.

 

(b)     Each party agrees that it will bring any action or proceeding in respect
of any claim arising out of or related to this Agreement or the transactions
contemplated hereby exclusively in any federal or state court of competent
jurisdiction located in the State of New Jersey (the “Chosen Courts”), and,
solely in connection with claims arising under this Agreement or the
transactions that are the subject of this Agreement, (i) irrevocably submits to
the exclusive jurisdiction of the Chosen Courts, (ii) waives any objection to
laying venue in any such action or proceeding in the Chosen Courts, (iii) waives
any objection that the Chosen Courts are an inconvenient forum or do not have
jurisdiction over any party and (iv) agrees that service of process upon such
party in any such action or proceeding will be effective if notice is given in
accordance with Section 5.3.

 

(c)     EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT SUCH PARTY MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY SUIT, ACTION OR OTHER PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT: (I)
NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF ANY
ACTION, SUIT OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER, (II) EACH
PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (III) EACH
PARTY MAKES THIS WAIVER VOLUNTARILY, AND (IV) EACH PARTY HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 5.7.

 

8

--------------------------------------------------------------------------------

 

 

5.8.     Amendment; Waiver. To the extent permitted by Law, this Agreement may
be amended by a subsequent writing signed by each of the parties upon the
approval of each of the parties.

 

5.9.     Enforcement of Agreement. The parties hereto agree that irreparable
damage would occur in the event that any of the provisions of this Agreement was
not performed in accordance with its specific terms or was otherwise breached
and that money damages would be both incalculable and an insufficient remedy for
any breach of this Agreement. It is accordingly agreed that the parties shall be
entitled, without the requirement of posting bond, to seek an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions hereof in any court of the United States or any state
having jurisdiction, this being in addition to any other remedy to which they
are entitled at law or in equity.

 

5.10.     Severability. Any term or provision of this Agreement which is invalid
or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement or affecting the validity or enforceability of any of the terms or
provisions of this Agreement in any other jurisdiction. If any provision of this
Agreement is so broad as to be unenforceable, the provision shall be interpreted
to be only so broad as is enforceable.

 

5.11.     Assignment. Except as expressly contemplated hereby, neither this
Agreement nor any of the rights, interests or obligations hereunder shall be
assigned by any party hereto (whether by operation of Law or otherwise) without
the prior written consent of the other parties. Any purported assignment in
contravention hereof shall be null and void. Subject to the preceding sentence,
this Agreement will be binding upon, inure to the benefit of and be enforceable
by the parties and their respective successors and assigns.

 

5.12.     Third Party Beneficiaries. Nothing in this Agreement expressed or
implied, is intended to confer upon any Person, other than the parties or their
respective successors, any rights, remedies, obligations, or liabilities under
or by reason of this Agreement,. The representations and warranties in this
Agreement are the product of negotiations among the parties hereto and are for
the sole benefit of the parties. Any inaccuracies in such representations and
warranties are subject to waiver by the parties hereto in accordance herewith
without notice or liability to any other Person. In some instances, the
representations and warranties in this Agreement may represent an allocation
among the parties hereto of risks associated with particular matters regardless
of the knowledge of any of the parties hereto. Consequently, Persons other than
the parties may not rely upon the representations and warranties in this
Agreement as characterizations of actual facts or circumstances as of the date
of this Agreement or as of any other date. Notwithstanding any other provision
hereof to the contrary, no consent, approval or agreement of any third party
beneficiary will be required to amend, modify to waive any provision of this
Agreement.

 

5.13.     Stockholder Capacity. The Stockholder is signing this Agreement solely
in his capacity as a holder of Target Common Stock, and nothing herein shall
prohibit, prevent or preclude the Stockholder from taking or not taking any
action in the Stockholder’s capacity as an officer or director of Target to the
extent permitted by the Merger Agreement.

 

[Remainder of this page intentionally left blank]

 

9

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
(where applicable, by their respective officers or other authorized Person
thereunto duly authorized) as of the date first written above.

 

 
FIRST BANK

 

 

 

By: __________________________

 

Name: Patrick L. Ryan

 

Title: President and Chief Executive Officer
 

 

 

DELANCO
BANCORP, INC.

 

 

 

By: __________________________

 

Name: James E. Igo

 

Title: Chairman, President and Chief Executive Officer

 

 

 

Stockholder

 

 

______________________________

 

Name:

 

 

 

[Signature Page to Voting Agreement]

 

 

--------------------------------------------------------------------------------

 

 

Schedule 1

 

INFORMATION

 

 

Name

 

Existing Shares

     

______________________________

 

_______________________________

 

 

 

Address for notice:

 

Name:

________________________

       

Street:

________________________

   

________________________

       

City, State:

________________________

       

ZIP Code:

________________________

       

Telephone:

________________________

       

Fax:

________________________

       

Email:

________________________

 

 